Citation Nr: 0616387	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-26 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for rheumatic fever.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to special monthly pension on account of need 
for aid and attendance of another person or by reason of 
being housebound.  



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a July 2004 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran raised claims of service connection for 
a right leg disability, for a back disability, for diabetes 
mellitus, and for laryngeal cancer.  As these claims have not 
been adjudicated by the RO, they are not before the Board; 
hence, they are referred to the RO for appropriate action.  


REMAND

The Board notes that in April 2004, the RO obtained treatment 
records from the VA Medical Center (VAMC) in San Juan, Puerto 
Rico.  These records reflected the veteran's treatment 
through March 2004.  The records were subsequently considered 
in a June 2004 statement of the case.  Thereafter, in the 
above-noted July 2004 VA Form 9, the veteran reported that he 
was receiving treatment at the San Juan VAMC.  A notation on 
the VA Form 9 from RO personnel appears to reflect that the 
identified records were considered in the June 2004 statement 
of the case.  

Here, it is not clearly apparent if the VA treatment records 
obtained by the RO in April 2004 are those same records 
associated with the veteran's claimed treatment in July 2004.  
Moreover, the Board notes that the veteran has consistently 
received treatment at the San Juan VAMC during the course of 
his appeal.  It has been some two years since the RO last 
made an attempt to obtain medical records from the San Juan 
VAMC.  Thus, it would appear that there may be pertinent VA 
treatment records not associated with the claims file that 
pertain to the veteran's claims on appeal.  In this regard, 
the post-service medical evidence currently does not contain 
diagnoses or treatment for rheumatic fever or rheumatoid 
arthritis.  As such, the RO should make an additional attempt 
to obtain any available treatment records from the San Juan 
VAMC since April 2004 and associate them with the claims 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that the veteran was awarded Social 
Security Administration (SSA) disability benefits in November 
1994.  Other than private treatment for laryngeal cancer 
beginning in May 1993, the medical evidence of record 
consists solely of reports of VA examinations and VA 
outpatient treatment records beginning in September 1994.  
There is no indication that the current medical evidence of 
record is that on which SSA relied in making its 
determination.  The Board notes that once VA is put on notice 
that the veteran is in receipt of SSA benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, as is 
noted above, the post-service medical evidence currently does 
not contain diagnoses or treatment for rheumatic fever or 
rheumatoid arthritis.  As the record on which the SSA award 
is based may contain medical evidence pertinent to the 
veteran's claims, the RO should obtain any available medical 
records associated with the veteran's reported SSA disability 
benefits award.  

Furthermore, in light of the development above, and given 
that the veteran was last provided an "Aid & Attendance or 
Housebound" VA medical examination in December 2002, about 3 
1/2 years ago, the Board believes another examination should be 
undertaken.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination); see also 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the San 
Juan VAMC, if available, any medical 
records associated with the veteran's 
treatment since April 2004.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from SSA the 
medical records relied upon in granting 
the veteran disability benefits.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to 


submit.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the RO 
should schedule the veteran for a VA 
medical examination in order to ascertain 
whether he is in the need of regular aid 
and attendance of another person or is 
housebound.  Each of the veteran's 
disabilities should be evaluated.  The 
claims file should be made available to 
the examiner for review before the 
examination.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

